Appeal by Industrial Commissioner from a decision of the Unemployment Insurance Appeal Board awarding unemployment insurance benefits to claimant. Claimant was employed at the rate of $50 a week plus two meals a day. He was paid bi-weekly in accordance with his employer’s established payroll period. His wages from June 20 to July 3, 1948, were paid him on the latter date and reported together with the value of the meals for that period as wages earned during the third quarter which commenced July 1st. The board has attempted to allocate that part of such wages earned and the value of the meals consumed during the month of June to the second quarter. Under such an allocation the claimant becomes eligible for benefits pursuant to the formula set forth in subdivision 2 of section 590 of the Unemployment Insurance Law (Labor Law, art. 18). If the wages for that period are allocated to the third quarter he is not eligible for benefits. It appears clear from the statute, the commissioner’s regulations and the reported decisions that the actual date when wages are paid pursuant to a definitely assigned payroll period control rather than when such wages were earned. (Unemployment Insurance Law [Labor Law, art. 18], § 590, subd. 2; § 525; Industrial Comer’s. Gen. Regulations, regulation 2, subd. b, par. [1]; regulation 23; Matter of Chappie \Oorsi\, 276 App. Div. 791; Matter of Cutaia v. Fitzw ell Sportwear, 272 App. Div. 855, affd. 297 U. Y. 815.) In the interests of uniformity the value of the meals furnished should be similarly treated. Decision of the Unemployment Insurance Appeal Board reversed, on the law, and the initial determination of the Industrial Commissioner reinstated, without costs. Foster, R. J., Heffeman, Deyo, Bergan and Coon, JJ., concur.